Citation Nr: 0723786	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
endometriosis.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied the benefits sought on 
appeal.  

In 2003 and 2007 the veteran provided oral testimony before 
Veterans Law Judges transcripts of which as been associated 
with the claims file.


FINDINGS OF FACT

1.  Residuals of endometriosis are not shown by competent 
medical evidence to have a nexus or relationship to service.

2.  A skin disorder is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  Residuals of endometriosis were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in her possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  

In October 2003, the Board remanded the case in order to 
search for the veteran's service medical records through all 
official channels.  

The Records Management Center response in May 2004 stated the 
veteran submitted a claim for compensation at the time of 
discharge and the service medical records were furnished to 
the VA Regional Office in Los Angeles upon separation in 
January 1986.  The only service medical record found was a 
microfiche of a copy of the enlistment examination dated in 
October 1982. 

Given the foregoing, the Board finds that VA has complied 
with the Board's October 2003 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that no further assistance to the appellant in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

II.  Service connection

The Board notes the veteran's service medical records are not 
available.  In the rating action on appeal, the RO reported 
that the veteran's records were transferred to the RO located 
in Los Angeles, California when the veteran was discharged 
from Fort Irwin; however, the RO in Los Angeles reported they 
did not have the records.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Residuals of endometriosis

Background

As noted above, the veteran's service medical records were 
not available for review.

Medical records from Donald H. Song, M.D., dated August 1993 
to December 1994 show an ultrasound done in August 1993 noted 
no uterine wall cyst seen.  The veteran underwent a voluntary 
sterilization (tubal ligation) in November 1994 and vaginal 
hysterectomy in December 1994.  The veteran also underwent a 
needle suspension of the bladder neck during the hysterectomy 
due to urinary stress incontinence secondary to loss of angle 
between the bladder neck and urethra.

Medical records from St. Clair Hospital show the veteran with 
a vaginal hysterectomy and Stamey Bladder Neck suspension 
done in December 1994.  Stress incontinence was reported four 
months into a pregnancy which ended with delivery in March 
1994.  The records showed the pelvic cavity free from any 
endometrial spots.  

Medical records from Arthur L. Balcita, M.D., dated 1996 to 
1998 show complaints of very occasional leaking of urine with 
coughing or straining.  In February 1996 the veteran 
underwent an anterior and posterior colpoporineorrhaphy.  

Medical records from Anthony Golio, M.D., and Lee Koster, 
M.D., dated 1998 to 1999 show that in June 1998 a vesica 
pubovaginal sling was implanted for urinary incontinence.  In 
October 1998, the sling was removed due to erosion of suture 
and sling through the anterior vaginal wall.  

In April 2000, the veteran submitted articles on the possible 
causes and effects of endometriosis. 

VA medical records dated April to June 2000 show complaints 
of ongoing urinary incontinence and retention; right lower 
quadrant pain; status post vaginal hysterectomy; history of 
endometriosis; and right ovarian cyst.  

At a September 2000 VA general medical examination the 
veteran reported regular cycles until a hysterectomy in 1994.  
The veteran reported being diagnosed with and having 
undergone surgery for endometriosis in 1984.  It was noted 
that veteran has had multiple surgeries and multiple hormonal 
manipulation regimens.  The veteran also reported constant 
right abdominal and groin pain secondary to endometriosis and 
multiple surgeries as well as thigh numbness.  Diagnostic 
workups yielded no definitive diagnosis.  The veteran 
reported pain with urination, frequency, urgency, and at 
times incontinence, secondary to multiple surgeries.  After 
examination, the examiner's diagnosis was stress urgency 
incontinence, secondary to vaginal delivery and endometriosis 
surgery.  

Medical records from Allen Snyder, M.D., dated April and May 
2002 indicate the veteran underwent a right inguinal 
herniorrhapy in April 2002.  In a May 2002 letter, the 
physician indicated the veteran did well after her hernia 
repair, but now had pubic area pain.  The veteran reported 
having screws put in the pubic area in some sort of bar 
suspension procedure and she had always had pain in this area 
that predated her hernia surgery.  The veteran also reported 
problems with endometriosis and some surgery she had for this 
in the past.  

At her April 2003 Travel Board hearing, the veteran testified 
that while in service she was first treated with male 
steroids to try and stop her endometriosis.  She stated the 
side effects were so severe that it put her into menopause 
and stopped taking them.  She stated she later had an 
operation for her endometriosis.  She testified that after 
service she did not have health insurance so did not seek 
treatment for her endometriosis.  The veteran stated she had 
two children in 1984 and 1994 which were both natural 
deliveries.  

At an October 2004 VA examination, the veteran reported 
undergoing surgery while in the military in which the doctor 
cauterized her endometriosis implants and that he "cut a 
nerve" so that she would have no more pain.  She stated the 
surgery was successful and lived without pelvic pain for many 
years following surgery.  The examiner noted the veteran had 
no difficulty conceiving at the time and had no significant 
gynecologic issue until 1994.  After the birth of her second 
child in 1994, the examiner noted the veteran began having 
side effects from contraception and also began having 
significant pelvic pain.  Dr. Song, her private 
physician, recommended tubal ligation.  

The examiner noted that the veteran underwent a laparoscopic 
tubal ligation in November 1994, six months after her 
delivery.  There was no evidence of endometriosis throughout 
any aspect of her pelvis.  Postoperatively, the veteran was 
told she had severe uterine prolapse. As she reported 
significant stress incontinence at that time, she was 
evaluated by an urologist who found decreased bladder neck 
urethral angle.  As noted previously, six weeks following the 
tubal ligation she underwent a vaginal hysterectomy and 
Stamey needle suspension of the bladder neck.

In 1996, the veteran underwent an anterior and posterior 
colporrhaphy.  After this surgery she again developed stress 
incontinence and underwent a vesica sling procedure with 
placement of a synthetic sling suburethrally anchored to bone 
bulbs in the pubis bone.  After complications, the veteran 
had the sling and sutures removed in 1999.  The examiner 
noted the veteran reported undergoing a right salpingo-
oophorectomy in 2002 after an ovarian mass was found.  The 
examiner noted that the operative notes of that procedure 
were not available.  

After examination, the examiner noted that the veteran's 
reported that her problems began while in the service in 1984 
when she first underwent the laparotomy for endometriosis 
following a trial of Danazol therapy.  It was the veteran's 
perception was that the pelvic pain and pelvic relaxation and 
incontinence that she had experienced could be related to the 
nerve cutting and endometriosis.  The examiner stated it was 
unlikely that her first procedure done in 1985 could have 
been the proximate cause of her prolapse and subsequent 
urinary problems.  The examiner found no relationship between 
the need for a right salpingo-oophorectomy and the initial 
endometriosis.  There was no indication of current 
endometriosis.  

An undated and unsigned Statement in Support of Claim with 
attached Women Veterans Newsletter was submitted.

A Statement in Support of Claim which was undated and 
unsigned was submitted with attached pages of CVS Pharmacy 
Prescription records from July 2001 to August 2004.

Undated lay statements from E.A.M., K.A.B., R.J.H., and 
T.D.H., indicate the veteran was in good health prior to 
joining the military and that she had surgery for her 
endometriosis after the birth of her first child.

Statements from Dr. Golio and Dr. Snyder were received in 
August 2004.  A September 1999 statement from Dr. Golio 
indicated the veteran was under his care and a statement 
dated June 2000 indicated she had removal of a synthetic 
sling in October 1999.  Dr. Snyder's May 2002 statement 
indicated the veteran underwent a right inguinal hernia 
repair for a direct hernia.

An October 2000 surgical pathology report from AUH, Allegheny 
Valley was received in 2005.  It revealed that a vaginal 
lesion biopsy showed vaginal mucosa with slight squamous 
hyperplasia with parakeratosis and hyperkeratosis including 
underlying slight chronic submuscosal inflammation.

Medical records from Valley Family Medicine dated November 
1995 to January 2005 show treatment for chronic pelvic pain 
and low back pain.  

At her April 2007 Board video conference hearing, the veteran 
testified after the birth of her child in 1984 she underwent 
surgery for endometriosis in 1985 while in the military.  She 
indicated nerves had been cut so that she would not have 
pelvic pain.  The veteran had no further problems until her 
daughter was born in 1994 and she started to experience pain.  
She testified that due to her endometriosis in service she 
subsequently had to undergo a hysterectomy.
 
In December 2006, the veteran was awarded Social Security 
disability benefits.  Endometriosis was not listed as a 
severe disorder limiting the appellant's ability to work.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for residuals of endometriosis.

Although the veteran's service medical records are not 
available for review, the veteran did not seek treatment for 
any gynecological problems until 1993, approximately seven 
years after separation from service.  This period without 
complaint or treatment is evidence that there was no 
postservice continuity of symptomatology of any inservice 
complaints weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no medical evidence of a nexus between the 
veteran's residuals of endometriosis, which she claims as the 
hysterectomy performed in 1994, and subsequent medical 
problems, and her period of active duty service.  

The Board considered the appellant's testimony and the lay 
statements submitted.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
lay person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, these assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the appellant's 
subsequent gynecological problems and any incident in 
service.

In addition, the Board considered literature submitted in 
support of the appellant's claim.  This literature, however, 
does not address the individual specifics of the appellant's 
case.  Hence, it is of minimal probative value.  Sacks v. 
West, 11 Vet. App. 314 (1998)
 
The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Skin disorder

Background
 
The veteran was treated in 1993 at St. Claire Hospital for a 
rash caused by an allergic reaction.  In 1995, she was again 
treated at St. Claire, but on this occasion for cellulitis of 
the right foot.

At a September 2000 VA skin examination the veteran reported 
that during her 13 year stay at a California Army Base she 
developed hypopigmented scarring lesions initially on her jaw 
lines and then extending down onto her anterior chest.  She 
reported these increased in number, but denied 
receiving treatment for this disorder, but did undergo a 
biopsy previously.  The examination found approximately 100 
three millimeter to five millimeter hypopigmented atrophic 
plaques along the jaw line extending down onto the anterior 
neck.  A biopsy showed anetoderma which the examiner noted 
was associated with chronic dermatitis.  

At her September 2000 VA general medical examination, the 
veteran reported two outbreaks over time, the last being in 
1989, of "ulcerations" and "open wounds" on the cheeks and 
upper neck bilaterally.  The veteran stated that she was told 
this was chicken pox, but she felt it had something to do 
with her assignment to a water platoon and serving in the 
desert.  It was noted the veteran had complete resolution of 
the wounds, but was left with areas of hypopigmentation and 
reports that when she got nervous red dots appeared in the 
same area.   The examination showed no lesions; however, 
there was extensive hypopigmentation.  The diagnosis was of 
anetoderma.

VA treatment records dated 2000 to 2001 show a diagnosis of 
post-inflammatory hypopigmentation and the veteran was 
prescribed hydroquinone and RetinA.  The veteran stopped the 
hydroquinone because it burned her skin, but continued to use 
the RetinA.  

At her April 2003 Travel Board hearing, the veteran testified 
that after arriving at Fort Irwin she developed a skin 
condition.  She indicated that the medical facility thought 
she had chicken pox or sand bleeds from being out in the 
sand.  They told her to go home and treat it like chicken 
pox.  The veteran indicated, however, that she had this three 
or four times, and she offered that people do not have do not 
have chicken pox more than once.  She went to the hospital 
and was told to take baths in Aveeno.  She stated she was 
seen in the military hospital approximately 15 times for her 
skin condition and was prescribed cream or salve.  The 
veteran testified that she was given a bleaching agent for 
her skin at the VA Medical Center.

At a November 2004 VA skin examination, the noted a picture 
of the veteran in her claims file in uniform having clear 
facial skin.  After examination, the assessment included post 
inflammatory hypopigmentation; Woods lamp examination failed 
to show a pattern consistent with vitiligo.  It was noted 
that the extent was well documented in color photos in her 
claims file.  

At her April 2007 Board video conference hearing, the veteran 
testified that she was told different things by medical 
personnel while in the service concerning his skin condition 
to include chicken pox.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a skin disorder.

Following service the first documented treatment for a skin 
disorder was 1993 when she was treated for a skin rash due to 
an allergy.  In the absence of a continuity of symptomatology 
since service, this finding is too remote from service to be 
reasonably related to service.  Maxson.  Moreover, there 
is no medical evidence of a nexus between the veteran's skin 
disorder and her period of active duty service.  Accordingly, 
the preponderance of the competent evidence is against the 
veteran's assertion that any skin disorder is related to 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, her claim for service connection must be denied.




ORDER

Entitlement to service connection for residuals of 
endometriosis is denied.

Entitlement to service connection for a skin disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


